Title: To George Washington from Alexander Hamilton, 9 April 1796
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          New York April 9, 1796
        
        It gives me great pleasure to have the opportunity of announcing to you one whom I know to be so interesting to You as the bearer of this Mr Motier La Fayette. I allow myself to share by anticipation the satisfaction which the Meeting will afford to all the parties—the more, as I am persuased, that time will confirm the favourable representation I have made of the person & justify the interest you take in him.
        I have pleasure also in presenting to You Mr Frestal who accompanies him & who more and more convinces me that he is intirely worthy of the charge reposed in him and every way intitled to esteem. With the most respectful & Affectionate Attachment I have the honor to be Sir Your very obed. servt
        
          A. Hamilton
        
       